Title: To James Madison from Daniel Parker, 7 September 1813 (Abstract)
From: Parker, Daniel
To: Madison, James


7 September 1813, “War Office.” “The Treasury Department does not consider the enclosed letter, directing a transfer, sufficiently explicit as to the particular approp[r]iations from which the money is to be taken.
“The letter has been returned to the War Office for an alteration, which is provided for in the form herewith very respectfully transmitted for the signature of the President of the U.States.”
